In an earnest motion for rehearing and oral argument appellant insists that the testimony does not support a judgment of guilty of possessing intoxicating liquor for purposes of sale. We have reviewed a gain carefully the short testimony in the record. Witness Land swore positively that in December 1921 he approached appellant and wanted from him some whisky. Appellant told him that he thought he knew where he could get some for him. They got in appellant's car and drove out in the edge of town and appellant got a half-gallon of whisky for which witness paid him ten dollars. There is nothing in the testimony of appellant while on the witness stand which suggests his agency for Land or for any other person, for that matter. He denied in terms any connection with the transaction testified to by Land. After indictment and before trial appellant told the remaining witness, but three having testified, that he would give one hundred dollars for Land to leave. The two simple issues appear: first, did appellant possess liquor? second, did he possess it for purposes of sale? Land swore that appellant sold him the half gallon of whisky. It would be difficult for a man to sell and deliver that which he did not have in possession. We have been unable to bring ourselves to believe this evidence insufficient to justify the jury's conclusion. The connection of no other person with the transaction is testified to or suggested.
Being unable to agree with appellant's contention his motion for rehearing will be overruled.
Overruled.
   ON APPELLANT'S REQUEST TO FILE SECOND MOTION FOR REHEARING.